Citation Nr: 9909179	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis, other 
than on a radiation basis.

2.  Entitlement to service connection on a radiation basis 
for sinusitis, menstrual disability, a syncopal disorder and 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to April 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama.  

The appeal was last before the Board in September 1995, at 
which time, relative to each issue listed on the title page, 
it was remanded for further development.  Thereafter, the 
veteran's file was transferred from the VA Regional Office in 
Montgomery, Alabama, to the VA Regional Office (RO) in 
Nashville, Tennessee.  Following completion of the 
development requested in the above-cited September 1995 Board 
remand, a Supplemental Statement of the Case, wherein the RO 
continued to deny each issue on appeal, was mailed to the 
veteran in June 1998. 

Thereafter, the appeal was returned to the Board.

FINDINGS OF FACT

1.  The claim for service connection for sinusitis, other 
than on a radiation basis, is not plausible.

2.  The claim for service connection on a radiation basis for 
sinusitis, menstrual disability, a syncopal disorder and 
hearing loss is, relative to each aspect thereof, not 
plausible.  

CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis, other 
than on a radiation basis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The claim for service connection on a radiation basis for 
sinusitis, menstrual disability, a syncopal disorder and 
hearing loss is, relative to each aspect thereof, not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sinusitis

II.  Radiation-related Disabilities

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I and II is whether she has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claims for service connection for the disabilities 
included in issues I and II are, in either instance, well 
grounded.

Concerning her claim for service connection for sinusitis, 
other than on a radiation basis, the veteran asserts that she 
presently has sinusitis which is, moreover, traceable to her 
period of service.  In this regard, service medical evidence 
dated in February 1990, at which time the veteran was seen 
with complaints including a maxillary headache, reflects an 
assessment of acute sinusitis; no significant abnormalities 
were noted on pertinent X-ray examination, the report of 
which was prepared subsequently in February 1990.  When seen 
in March 1990, at which time pertinent X-ray examination was 
apparently not repeated, the impression was chronic sinusitis 
of 5 months' duration.  In November 1990, at which time the 
veteran complained of sinus pressure and related a history of 
sinus problems, the assessment was sinusitis.  Thereafter, 
while the report of the veteran's October 1991 examination 
for Medical Board purposes specifically disclaimed the 
presence of sinusitis, such condition was again assessed in 
conjunction with the veteran's presentation with complaints 
including chills the following month.  Subsequent to service, 
when examined by VA in June 1992, the veteran related a 
history of having sinus problems; X-ray examination of the 
paranasal sinuses was normal, and sinusitis was not included 
among the examination diagnoses.  

Most recently, when examined by VA in May 1998, other than in 
response to possible nasal/sinus problems, the inclusion of 
sinusitis among the examination assessments was apparently by 
history only.  When pertinently examined by VA ten days later 
(in late May 1998), on which occasion the VA examiner 
reviewed "a recent CT scan of [the veteran's] sinuses" 
which she had brought to the examination, the veteran's 
sinuses were specifically found to be free of any disease or 
infection; sinusitis was not assessed.  

In considering the veteran's claim for service connection for 
sinusitis, other than on a radiation basis, the Board would 
emphasize that, notwithstanding the above-cited sinus 
problems the veteran is shown to have experienced in service, 
she is not shown to presently have sinusitis (of either acute 
or chronic derivation).  Given the foregoing consideration, 
then (and inasmuch as the presence of disease or disability 
of chronic derivation is prerequisite to any consideration of 
service connection therefor, see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992)), a plausible claim for service 
connection for sinusitis is not presented.  Therefore, such 
claim is not well grounded.  38 U.S.C.A. § 5107(a).

With respect to her claim for service connection on a 
radiation basis for sinusitis, menstrual disability, a 
syncopal disorder and hearing loss, the veteran asserts that 
she currently has each of these disabilities and that, in 
addition, they may be related to her exposure to radiation in 
service in the course of performing her service occupational 
specialty of Dental Specialist (which specialty is reflected 
on her service discharge certificate).  In this regard, 
however, the Board would point out that, as was demonstrated 
by the Board in its discussion immediately hereinabove, the 
veteran is not shown to presently have sinusitis.  In 
addition, a syncopal disorder is not shown by the evidence of 
record and, while "menstrual irregularities" was among the 
diagnoses rendered in conjunction with the veteran's 
examination by VA in June 1992, the same was by "[h]istory" 
only.  Finally, based on a report relating to an audiogram 
administered the veteran by VA in June 1992, she is not shown 
to have hearing loss for VA purposes, i.e., in accordance 
with the provisions of 38 C.F.R. § 3.385 (1998).  In any 
event, the Board would point out that none of the foregoing 
four conditions (even if present) is a disease which is 
subject to presumptive service connection under 38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 1997) and 38 C.F.R. § 3.309(d) 
(1998), nor is any of the four conditions recognized as a 
potentially "radiogenic" disease under the provisions of 
38 C.F.R. § 3.311 (1998).  Finally, while service connection 
for any of the foregoing conditions (were the same in fact 
present) might still be accorded pursuant to legislation 
including 38 C.F.R. § 3.303(d) (1998) if there is evidence 
demonstrating that the same was caused by exposure to 
ionizing radiation during service, no such evidence has been 
submitted.  Under these circumstances, a plausible claim for 
service connection on a radiation basis for sinusitis, 
menstrual disability, a syncopal disorder and hearing loss 
is, in each instance, not presented and, consequently, such 
claim, relative to each aspect thereof, is not well grounded.  
38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of each of the veteran's foregoing claims for service 
connection on a ground different from that of the RO, the 
veteran has not been prejudiced by the Board's decision.  
This is because, in assuming that each claim was well 
grounded, the RO accorded the veteran greater consideration 
than either claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
either claim is well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient to inform the veteran of the 
elements necessary to complete her application for a claim 
for service connection relative to each corresponding 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for sinusitis is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection on a radiation basis for 
sinusitis, menstrual disability, a syncopal disorder and 
hearing loss is, in each instance, denied.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 6 -


